IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned On Briefs August 21, 2013

     JERRY WHITESIDE DICKERSON v. DAVID SEXTON, WARDEN

                 Appeal from the Criminal Court for Johnson County
                          No. 6220 Lynn W. Brown, Judge


                No. E2013-00993-CCA-R3-HC - Filed August 30, 2013


The Petitioner, Jerry Whiteside Dickerson, appeals the Johnson County Criminal Court’s
summary dismissal of his petition for the writ of habeas corpus regarding his convictions for
first degree felony murder and especially aggravated robbery, for which he is serving an
effective life sentence. The Petitioner contends that the trial court erred in dismissing the
petition. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which A LAN E. G LENN and
R OGER A. P AGE, JJ., joined.

Jerry Whiteside Dickerson, Mountain City, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Senior Counsel;
Anthony Wade Clark, District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

      This court summarized the facts of the case in the Petitioner’s appeal of his
convictions:

       On August 31, 1990, Michael White, the victim, was found dead in his house.
       Police found fingerprints at the scene which led to the apprehension of John
       Tory. Under questioning, Tory implicated the appellant and two other
       individuals in the robbery and murder. The police later questioned the
       appellant, who admitted to participating in the crimes. At trial, the appellant
       argued that he was forced into the crimes by John Tory.
State v. Dickerson, 885 S.W.2d 90, 91 (Tenn. Crim. App. 1993). This court affirmed the
Petitioner’s convictions on appeal. Id. The Petitioner filed a petition for post-conviction
relief, which the trial court denied and this court affirmed on appeal. Jerry Whiteside
Dickerson v. State, No. 03C01-9710-CR-00472 (Tenn. Crim. App. Sept. 16, 1998), perm.
app. denied (Tenn. Feb. 1, 1999).

        The Petitioner has filed three previous petitions for the writ of habeas corpus. In the
first petition, the Petitioner argued that his convictions and sentences were void because the
trial record was improperly authenticated and contained inaccuracies. The trial court
dismissed the petition, and this court affirmed. Jerry W. Dickerson v. State, No. E2003-
02854-CCA-R3-PC (Tenn. Crim. App. June 1, 2004). In his second petition, the Petitioner
argued that his sentences were void because the trial court failed to instruct the jury on the
affirmative defense of duress and lesser included offenses, the evidence is insufficient to
support his convictions, the State failed to disclose exculpatory evidence, and the court erred
in admitting evidence. The trial court dismissed the petition, and this court affirmed the
decision. Jerry Dickerson v. Howard Carlton, Warden, No. E2007-01967-CCA-R3-HC
(Tenn. Crim. App. March 10, 2008), perm. app. denied (Tenn. June 23, 2008). In his third
petition, the Petitioner argued that the trial court did not have jurisdiction because the first
degree felony murder statute under which he was convicted was unconstitutional, that his
indictments were defective, that the court lacked authority to enter guilty pleas for him, and
that the court failed to instruct the jury properly. The trial court dismissed the petition, and
this court again affirmed the trial court. Jerry W. Dickerson v. State, No. E2011-00685-
CCA-R3-HC (Tenn. Crim. App. Dec. 12, 2011).

        In his current habeas corpus petition, the Petitioner contended that the indictment was
“legally deficient and of no effect, void, for its failure to allege that the offense was
committed prior to the finding of the Indictment” and that because the indictment was void,
his judgments are void. He also contended that his felony murder judgment was legally
deficient because it did not reflect that the Petitioner was convicted by a jury and, instead,
stated that his conviction was the result of a plea agreement. The State filed a motion to
dismiss the petition because the Petitioner’s claims had been rejected previously. The trial
court summarily denied the petition, finding that no grounds for habeas corpus relief were
stated.

       On appeal, the Petitioner contends that the trial court erred in dismissing the petition.
The State contends that the petition was properly dismissed because it alleged claims
previously rejected in another of the Petitioner’s habeas corpus petitions. We agree with the
State.




                                              -2-
        The determination of whether habeas corpus relief should be granted is a question of
law that is reviewed de novo with no presumption of correctness. State v. Livingston, 197
S.W.3d 710, 712 (Tenn. 2006); Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000). In
Tennessee, habeas corpus relief is available only when it appears on the face of the judgment
or the record that the trial court was without jurisdiction to convict or sentence the defendant
or that the sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). The
purpose of the habeas corpus petition is to contest a void, not merely a voidable, judgment.
Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999); State ex rel. Newsom v. Henderson, 424
S.W.2d 186, 189 (Tenn. 1968).

       A void, as opposed to a voidable, judgment is “one that is facially invalid because the
court did not have the statutory authority to render such judgment.” Summers v. State, 212
S.W.3d 251, 256 (Tenn. 2007). A voidable judgment “is one that is facially valid and
requires proof beyond the face of the record or judgment to establish its invalidity.” Id. The
burden is on the petitioner to establish that the judgment is void or that the sentence has
expired. State ex rel. Kuntz v. Bomar, 381 S.W.2d 290, 291-92 (Tenn. 1964). A trial court
may dismiss a petition for a writ of habeas corpus without a hearing and without appointing
a lawyer when the petition does not state a cognizable claim for relief. Hickman v. State, 153
S.W.3d 16, 20 (Tenn. 2004); State ex rel. Edmondson v. Henderson, 421 S.W.2d 635, 636-37
(Tenn. 1967); see T.C.A. § 29-21-109 (2010).

       Regarding the Petitioner’s argument that his indictment was deficient, he raised
various issues regarding the sufficiency of the indictment in his third petition for habeas
corpus relief. In deciding one of the Petitioner’s previous habeas corpus claims, this court
concluded that the “indictment detailed the facts of the crimes and specifically referred to the
felony murder and especially aggravated robbery statutes. The indictment gave the petitioner
sufficient notice of the charged offenses. Therefore, he is not entitled to relief.” Jerry W.
Dickerson, No. E2011-00685-CCA-R3-HC, slip op. at 5 (citation omitted). Thus, this court
has previously determined that the indictment was sufficient and gave sufficient notice to the
Petitioner.

        Regarding the Petitioner’s argument that his judgments incorrectly reflected that he
pleaded guilty, he also claimed in his third petition for habeas corpus relief that his
judgments were void because the trial court lacked authority to enter guilty pleas for him and
because they incorrectly reflected that he pleaded guilty to the offenses. The judgments in
the record reflect that the Petitioner entered guilty pleas. Our previous opinions in the
Petitioner’s cases reflect that the convictions were by a jury verdict. In deciding the issue in
the third habeas corpus opinion, this court noted that “clerical errors may be corrected at any
time and do not void a judgment.” Jerry W. Dickerson, No. E2011-00685-CCA-R3-HC, slip
op. at 5 (citing Tenn. R. Crim. P. 36; Randall Edwin Cobb v. State, No.W2004-00156-CCA-

                                              -3-
R3-HC (Tenn. Crim. App. Feb. 18, 2005), perm. app. denied (Tenn. Aug. 22, 2005)). This
court has previously determined that the errors in the judgments of conviction did not make
them void. We conclude that the Petitioner’s claims were previously decided and are not
appropriate for habeas corpus relief.

        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.


                                           _____ _ _ _ _ _ ______________________ _ _ _
                                           JOSEPH M. TIPTON, PRESIDING JUDGE




                                             -4-